Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 1 of 18 PageID #: 1877



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  MICHAEL GRECCO PRODUCTIONS, INC.,

                                Plaintiff,
                                                          Case No. 18 Civ. 03260 (PKC) (JO)
                         v.


  ALAMY INC. and ALAMY LTD,

                                  Defendants.


        ALAMY INC.’S AND ALAMY LTD.’S JOINT ANSWER TO PLAINTIFF’S
                          AMENDED COMPLAINT

        Defendant Alamy Inc. (“US Alamy”) and defendant Alamy Ltd. (“UK Alamy,” together

 with US Alamy, the “Defendants”), by their undersigned counsel, hereby jointly answer the

 amended complaint of plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) in this action, dated

 October 1, 2019 (Dkt. No. 57) (the “Amended Complaint”), as follows:

                                   NATURE OF THE ACTION

       1.       Defendants state that the allegations in Paragraph 1 are conclusions of law as to

 which no responsive pleading is necessary, but to the extent any response is required, Defendants

 deny the allegations in Paragraph 1, except admit that this is a civil action in which Plaintiff seeks

 damages for claims arising under the Copyright Act, 17 U.S.C. §§ 106, 501, and 1202.

                                  JURISDICTION AND VENUE

       2.       Defendants state that the allegations in Paragraph 2 are conclusions of law as to

 which no responsive pleading is necessary, but to the extent any response is required, Defendants

 deny the allegations in Paragraph 2, except admit that this is a civil action in which Plaintiff seeks
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 2 of 18 PageID #: 1878



 damages and injunctive relief for claims arising under the Copyright Act, 17 U.S.C. § 101 et seq.,

 and as such, this Court has subject matter jurisdiction over such claims.

       3.       Defendants deny the allegations in Paragraph 3.

       4.       Defendants state that the allegations in Paragraph 4 contain conclusions of law to

 which no responsive pleading is necessary, but to the extent any response is required, Defendants

 deny the allegations in Paragraph 4, except admit that US Alamy maintains a place of business in

 Brooklyn, New York.

       5.       Defendants state that the allegations in Paragraph 5 contain conclusions of law to

 which no responsive pleading is necessary, but to the extent any response is required, Defendants

 deny the allegations in Paragraph 5.

       6.       Defendants state that the allegations in Paragraph 6 contain conclusions of law to

 which no responsive pleading is necessary, but to the extent any response is required, Defendants

 deny the allegations in Paragraph 6.

       7.       Defendants state that the allegations in Paragraph 7 contain conclusions of law to

 which no responsive pleading is necessary, but to the extent any response is required, Defendants

 deny the allegations in Paragraph 7.

                                             PARTIES

       8.       Defendants lack knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 8 and therefore deny same.

       9.       Defendants admit the allegations in Paragraph 9.

       10.      Defendants admit the allegations in Paragraph 10.




                                                  2
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 3 of 18 PageID #: 1879



                        FACTS COMMON TO ALL CLAIMS FOR RELIEF1

        11.        Defendants lack knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 11 and therefore deny same.

        12.        Defendants state that the allegations in Paragraph 12 contain conclusions of law to

 which no responsive pleading is necessary, but to the extent any response is required, Defendants

 deny the allegations in Paragraph 12 (including that US Alamy operates the website located at the

 URL www.alamy.com (the “UK Alamy Website”)), except admit that UK Alamy owns and

 operates the UK Alamy Website, which makes content uploaded by third-party photographers,

 illustrators, videographers, and image collectors available for license.

        13.        Defendants admit the allegations in Paragraph 13.

        14.        Defendants state that the allegations in Paragraph 14 contain conclusions of law to

 which no responsive pleading is necessary, but to the extent any response is required, Defendants

 deny the allegations in Paragraph 14, and state that allegations in Paragraphs 14(i-vii) do not

 support the contention set forth in Paragraph 14.

                        i. Defendants state that the allegations in Paragraph 14(i) contain conclusions

                            of law to which no responsive pleading is necessary, but to the extent any

                            response is required, Defendants deny the allegations in Paragraph 14(i) and

                            deny that the allegations in Paragraph 14(i) demonstrate Plaintiff’s

                            contention set forth in Paragraph 14 above;

                       ii. Defendants state that the allegations in Paragraph 14(ii) contain conclusions

                            of law to which no responsive pleading is necessary, but to the extent any

                            response is required, Defendants deny the allegations in Paragraph 14(ii),


 1
  To the extent any of the italicized section headings in the Amended Complaint contain factual allegations, Defendants
 deny each and every such allegation.


                                                           3
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 4 of 18 PageID #: 1880



                   and deny that the allegations in Paragraph 14(ii) demonstrate Plaintiff’s

                   contention set forth in Paragraph 14 above.

               iii. Defendants state that the allegations in Paragraph 14(iii) contain

                   conclusions of law to which no responsive pleading is necessary, but to the

                   extent any response is required, Defendants deny the allegations in

                   Paragraph 14(iii), and deny that the allegations in Paragraph 14(iii)

                   demonstrate Plaintiff’s contention set forth in Paragraph 14 above;

               iv. Defendants state that the allegations in Paragraph 14(iv) contain

                   conclusions of law to which no responsive pleading is necessary, but to the

                   extent any response is required, Defendants deny the allegations in

                   Paragraph 14(iv), and deny that the allegations in Paragraph 14(iv)

                   demonstrate Plaintiff’s contention set forth in Paragraph 14 above;

                v. Defendants state that the allegations in Paragraph 14(v) contain conclusions

                   of law to which no responsive pleading is necessary, but to the extent any

                   response is required, Defendants deny the allegations in Paragraph 14(v),

                   and deny that the allegations in Paragraph 14(v) demonstrate Plaintiff’s

                   contention set forth in Paragraph 14 above;

               vi. Defendants state that the allegations in Paragraph 14(vi) contain

                   conclusions of law to which no responsive pleading is necessary, but to the

                   extent any response is required, Defendants deny the allegations in

                   Paragraph 14(vi), deny that the allegations in Paragraph 14(vi) demonstrate

                   Plaintiff’s contention set forth in Paragraph 14 above;




                                             4
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 5 of 18 PageID #: 1881



                  vii. Defendants state that the allegations in Paragraph 14(vii) contain

                       conclusions of law to which no responsive pleading is necessary, but to the

                       extent any response is required, Defendants deny the allegations in

                       Paragraph 14(vii), and deny that the allegations in Paragraph 14(vii)

                       demonstrate Plaintiff’s contention set forth in Paragraph 14 above; and

       15.      Defendants deny the allegations in Paragraph 15, repeat and reallege the responses

 set forth in Paragraphs 14(i-vii) above as if set forth herein, and state that the allegations in

 Paragraphs 15(i-v) do not support the contention set forth in Paragraph 15.

                    i. Defendants deny the allegations in Paragraph 15(i), deny that the allegations

                       in Paragraph 15(i) demonstrate Plaintiff’s contention set forth in Paragraph

                       15 above, and aver that US Alamy’s By-Laws speaks for itself, and

                       respectfully refer to such document for a full and accurate statement of its

                       contents;

                   ii. Defendants deny the allegations in Paragraph 15(ii), except admit that US

                       Alamy has not appointed a Vice President, but aver that it appointed a Vice

                       President of Credit Cards in 2010 to handle certain financial aspects of the

                       company, and further deny that the allegations in Paragraph 15(ii)

                       demonstrate Plaintiff’s contention set forth in Paragraph 15 above, and

                       further aver that US Alamy’s By-Laws speaks for itself, and respectfully

                       refer to such document for a full and accurate statement of its contents;

                   iii. Defendants deny the allegations in Paragraph 15(iii), except admit that US

                       Alamy’s General Manager reports to an employee at UK Alamy, Alan

                       Capel; aver that Alan Capel reports to James West, the President of US




                                                 5
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 6 of 18 PageID #: 1882



                        Alamy; further aver that James West’s role of President of US Alamy is

                        equivalent to the position of Chief Executive Officer; and further deny that

                        the allegations in Paragraph 15(iii) demonstrate Plaintiff’s contention set

                        forth in Paragraph 15 above;

                   iv. Defendants deny the allegations in Paragraph 15(iv), aver that offices are

                        available for use by US Alamy officers in New York, and further deny that

                        the allegations in Paragraph 15(iv) demonstrate Plaintiff’s contention set

                        forth in Paragraph 15 above; and

                    v. Defendants deny the allegations in Paragraph 15(v), aver that US Alamy

                        employees have debit cards for certain office expenses, and deny that the

                        allegations in Paragraph 15(v) demonstrate Plaintiff’s contention set forth

                        in Paragraph 15 above.

       16.      Defendants deny the allegations in Paragraph 16, except admit that invoices for

 sales consummated within the United States are issued with US Alamy’s name on them and

 revenue for United States sales are directed to US Alamy’s bank account.

       17.      Defendants deny the allegations in Paragraph 17, except admit that the UK Alamy

 Website is geo-targeted so that the website defaults to the license agreement applicable to the

 country in which a user is located when a sale is consummated, but aver that the license agreements

 applicable to other countries are available as well.

       18.      Defendants deny the allegations in Paragraph 18.

       19.      Defendants deny the allegations in Paragraph 19, except admit that, as is customary,

 once Plaintiff brought to UK Alamy’s attention that the license terms available to United States

 consumers on the UK Alamy Website did not reflect the commercial realities of UK Alamy’s




                                                   6
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 7 of 18 PageID #: 1883



 business, it updated the license terms, and Defendants respectfully refer to the license agreement

 available on its website for a full and accurate statement of its contents.

       20.      Defendants deny the allegations in Paragraph 20.

       21.      Defendants deny the allegations in Paragraph 21, except admit that a “sales

 distribution fee” is calculated to leave a three percent profit to US Alamy, with UK Alamy

 receiving a percentage of sales and revenues from United States sales so that it can pay third-party

 contributors for content, as well as allocate costs to other services, such as website hosting.

       22.      Defendants deny the allegations in Paragraph 22.

       23.      Defendants deny the allegations in Paragraph 23, except admit that UK Alamy

 facilitates the transfer of a percentage of sales and revenues from United States sales so that it can

 pay third-party contributors for content, as well as allocate costs to other services, such as website

 hosting.

       24.      Defendants deny the allegations in Paragraph 24, except admit that UK Alamy

 receives a percentage of revenue from United States sales made by credit card so that it can pay

 third-party contributors for content, as well as allocate costs to other services, such as website

 hosting.

       25.      Defendants deny the allegations in Paragraph 25, and aver that the presence of US

 Alamy leads overall to more taxation, not less.

       26.      Defendants state that the allegations in Paragraph 26 contain conclusions of law to

 which no responsive pleading is necessary, but to the extent any response is required, Defendants

 deny the allegations in Paragraph 26.




                                                   7
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 8 of 18 PageID #: 1884



       27.      Defendants deny the allegations in Paragraph 27, except admit that UK Alamy

 receives a percentage of revenue from United States sales so that it can pay third-party contributors

 for content, as well as allocate costs to other services, such as website hosting.

       28.      Defendants deny the allegations in Paragraph 28.

       29.      Defendants deny the allegations in Paragraph 29.

       30.      Defendants deny the allegations in paragraph 30, except admit that UK Alamy has

 a distribution agreement with Superstock, but aver that such agreement is only potentially relevant

 with respect to one image at issue, of Bob Marley; UK Alamy did not obtain any of the other

 allegedly infringed photographs at issue in this case from Superstock.

       31.      Defendants lack knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 31 and therefore deny same.

       32.      Defendants deny the allegations in Paragraph 32, and state that UK Alamy obtained

 digital files from Superstock containing numerous photographic images, including some

 photographic images purportedly owned by Plaintiff; however, UK Alamy did not obtain the

 images at issue (excluding the Bob Marley photograph) from Superstock. UK Alamy further states

 that it is apparent on the face of the printouts or screenshots attached to the Amended Complaint

 as Exhibit C that third-party contributors other than Superstock supplied the images to UK Alamy,

 and respectfully refers the Court to such exhibit for a full and accurate statement of its contents.

 See, e.g., Am. Cplt., Exh. C at pp. 7, 39, 43 (identifying “A.F. Archive,” “United Archive,” and

 Fox Films, respectively, as contributors).

       33.      Defendants lack knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 33 and therefore deny same.




                                                   8
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 9 of 18 PageID #: 1885



       34.      Defendants lack knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 34 and therefore deny same.

       35.      Defendants admit that they were informed by Superstock of the termination of the

 agreements at issue, but deny the remaining allegations in Paragraph 35, including the implication

 that Defendants did not comply with any takedown requests by Superstock or that Defendants

 reproduced, displayed, distributed, offered to license, or otherwise used any the photographs at

 issue provided by Superstock following the end of the Survival Term.

       36.      Defendants deny the allegations in Paragraph 36.

       37.      Defendants state that the allegations in Paragraph 37 contain conclusions of law to

 which no responsive pleading is necessary, but to the extent any response is required, Defendants

 deny the allegations in Paragraph 37.

       38.      Defendants state that the allegations in Paragraph 38 contain conclusions of law to

 which no responsive pleading is necessary, but to the extent any response is required, Defendants

 deny the allegations in Paragraph 38.

       39.      Defendants deny the allegations in the first sentence of Paragraph 39, and lack

 knowledge or information sufficient to form a belief as to the truth or falsity of the allegation that

 the photographs at issue (the “Allegedly Infringed Photographs”) are “created and owned by

 Plaintiff,” and therefore deny same.      Defendants further state that the Allegedly Infringed

 Photographs attached to the Amended Complaint as Exhibit A speak for themselves, and

 respectfully refer the Court to such exhibit for a full and accurate statement of its contents and

 deny any mischaracterization thereof.

       40.      Defendants lack knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 40 and therefore deny same. Defendants further state that




                                                   9
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 10 of 18 PageID #: 1886



  the copyright registration certificates attached to the Amended Complaint as Exhibit B speak for

  themselves, and respectfully refer the Court to such exhibit for a full and accurate statement of its

  contents and deny any allegation in Paragraph 40 inconsistent therewith.

         41.      Defendants lack knowledge or information sufficient to form a belief as to the truth

  or falsity of the allegations in Paragraph 41 and therefore deny same.

         42.      Defendants lack knowledge or information sufficient to form a belief as to the truth

  or falsity of the allegations in Paragraph 42 and therefore deny same.

         43.      Defendants state that the allegations in Paragraph 43 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 43.

         44.      Defendants deny the allegations in Paragraph 44.

         45.      Defendants deny the allegations in Paragraph 45.         Defendants state that the

  screenshots or printouts attached to the Amended Complaint as Exhibit C speak for themselves,

  and respectfully refer the Court to such exhibit for a full and accurate statement of its contents.

         46.      Defendants deny the allegations in Paragraph 46.

         47.      Defendants deny the allegations in Paragraph 47.

         48.      Defendants deny the allegations in Paragraph 48.

                                   FIRST CLAIM FOR RELIEF
                          Direct Copyright Infringement – Both Defendants
                                      (17 U.S.C. § 101 et seq.)

         49.      Defendants repeat and reallege the responses set forth in Paragraphs 1 through 48

  as if fully set forth herein.

          50.     Defendants state that the allegations in Paragraph 50 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants




                                                   10
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 11 of 18 PageID #: 1887



  lack knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

  and therefore deny same.

         51.     Defendants state that the allegations in Paragraph 51 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations deny the allegations in Paragraph 51.

         52.     Defendants state that the allegations in Paragraph 52 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 52.

         53.     Defendants deny the allegations in Paragraph 53.

         54.     Defendants deny the allegations in Paragraph 54.

         55.     Defendants deny the allegations in Paragraph 55.

         56.     Defendants state that the allegations in Paragraph 56 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 56.

         57.     Defendants state that the allegations in Paragraph 57 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 57

         58.     Defendants state that the allegations in Paragraph 58 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 58.

         59.     Defendants state that the allegations in Paragraph 59 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 59.




                                                    11
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 12 of 18 PageID #: 1888



          60.     Defendants state that the allegations in Paragraph 60 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 60.

                                  SECOND CLAIM FOR RELIEF
                         Violation of the Digital right Act – Both Defendants
                                          (17 U.S.C. § 1202)

          61.     Defendants repeat and reallege the responses set forth in Paragraphs 1 through 60

  as if fully set forth herein.

          62.     Defendants state that the allegations in Paragraph 62 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 62.

          63.     Defendants state that the allegations in Paragraph 63 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 63.

          64.     Defendants state that the allegations in Paragraph 64 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 64.

          65.     Defendants state that the allegations in Paragraph 65 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 65

          66.     Defendants state that the allegations in Paragraph 66 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 66.




                                                  12
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 13 of 18 PageID #: 1889



          67.     Defendants state that the allegations in Paragraph 67 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 67.

          68.     Defendants state that the allegations in Paragraph 68 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 68.

                                     THIRD CLAIM FOR RELIEF
                                  Indirect Copyright Act – Alamy, Ltd.
                                         (17 U.S.C. § 101 et seq.)

          69.     Defendants repeat and reallege the responses set forth in Paragraphs 1 through 68

  as if fully set forth herein.

          70.     Defendants state that the allegations in Paragraph 70 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 70.

          71.     Defendants deny the allegations in Paragraph 71.

          72.     Defendants deny the allegations in Paragraph 72.

          73.     Defendants state that the allegations in Paragraph 73 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 73.

          74.     Defendants state that the allegations in Paragraph 74 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 74.




                                                  13
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 14 of 18 PageID #: 1890



          75.     Defendants state that the allegations in Paragraph 75 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 75.

          76.     Defendants state that the allegations in Paragraph 76 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 76.

          77.     Defendants state that the allegations in Paragraph 77 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 77.

          78.     Defendants state that the allegations in Paragraph 78 contain conclusions of law to

  which no responsive pleading is necessary, but to the extent any response is required, Defendants

  deny the allegations in Paragraph 78

                                        PRAYER FOR RELIEF

          Plaintiff’s Prayer for Relief does not necessitate a responsive pleading, but Defendants

  deny that Plaintiff is entitled to any of the relief sought therein.

                           DEFENDANTS’ AFFIRMATIVE DEFENSES

          Defendants make the following allegations as affirmative defenses against the claims

  asserted against them without admitting that they bear the burden of persuasion or presentation of

  evidence on each or any of these matters, and without waiving the right to assert and rely upon

  other defenses that become available or appear during the course of this action.




                                                     14
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 15 of 18 PageID #: 1891



                                 FIRST AFFIRMATIVE DEFENSE

         Plaintiff fails to state a claim as to US Alamy because it did not engage in the conduct at

  issue; it does not own, maintain, or operate the UK Alamy Website nor does it upload images to

  such website.

                                SECOND AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the statutory immunity granted to

  services providers under the Online Copyright Infringement Liability Limitation Act, 17 U.S.C. §

  512.

                                THIRD AFFIRMATIVE DEFENSE

         Plaintiff lacks standing to sue because it does not validly own the copyright rights in some

  or all of the photographs at issue. Upon information and belief, third-party production companies,

  including, but not limited to, Twentieth Century Fox Film Corporation, Fox Broadcasting

  Company, and/or Universal Television Enterprises, validly own the copyright rights in certain of

  the photographs at issue.

                                FOURTH AFFIRMATIVE DEFENSE

         Plaintiff lacks standing to sue because the asserted copyright registrations are defective or

  otherwise invalid.

                                 FIFTH AFFIRMATIVE DEFENSE

         To the extent any copyright has been infringed, which Defendants deny, Defendants’

  actions were innocent and non-willful, and Plaintiff fails to identify any facts supporting its

  allegations of willfulness.




                                                  15
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 16 of 18 PageID #: 1892



                                  SIXTH AFFIRMATIVE DEFENSE

         To the extent any copyright has been infringed, which Defendants deny, Plaintiff has

  suffered no damages, or has suffered, at most, de minimis damages, as the reasonable license fee

  for use of any of the photographs at issue is minimal, given the licensing rate for photographs

  purportedly taken and/or owned by Plaintiff is less than $100.

                                SEVENTH AFFIRMATIVE DEFENSE

         To the extent any copyright has been infringed, which Defendants deny, Plaintiff failed to

  mitigate its damages, if any.

                                  EIGHTH AFFIRMATIVE DEFENSE

         Plaintiff has not suffered damages as a result of any act or omission by Defendants or

  attributable to Defendants.

                                  NINTH AFFIRMATIVE DEFENSE

         To the extent any copyright has been infringed, which Defendants deny, Plaintiff is not

  entitled to statutory damages under the Copyright Act.

                                  TENTH AFFIRMATIVE DEFENSE

         To the extent any copyright has been infringed, which Defendants deny, Plaintiff is not

  entitled to an award of attorneys’ fees under 17 U.S.C. § 505 in light of, inter alia, Defendants’

  reasonable defenses.

                                ELEVENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver, estoppel, and/or

  acquiescence.

                                TWELFTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean hands.




                                                   16
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 17 of 18 PageID #: 1893



                            THIRTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred, in whole or in part, by the statute of limitations and/or laches.

                            FOURTEENTH AFFIRMATIVE DEFENSE

          Plaintiff fails to state a plausible claim upon which relief may be granted under Rule

  12(b)(6) of the Federal Rules of Civil Procedure.

                              FIFTEENTH AFFIRMATIVE DEFENSE

          This Court lacks personal jurisdiction over UK Alamy under New York’s long-arm statute.

                             SIXTEENTH AFFIRMATIVE DEFENSE

          Defendants had an implied license to use the photographs at issue, including to copy,

  display, distribute, license, or offer them for license.

                                        PRAYER FOR RELIEF

          WHEREFORE, Defendants respectfully request that this Court enter judgment in their

  favor and against Plaintiff, as follows:

          a.      Denying all relief sought by Plaintiff in the Amended Complaint;

          b.      Dismissing the Amended Complaint in its entirety with prejudice;

          c.      Declaring that Defendants have not infringed any of Plaintiff’s copyrights;

          d.      Finding that Plaintiff is not entitled to damages or attorney’s fees;

          e.      Awarding Defendants their costs, including reasonable attorneys’ fees in

                  accordance with 17 U.S.C. § 505; and

          f.      Granting all such other and further relief as the Court may deem just and proper.




                                                    17
Case 1:18-cv-03260-PKC-JO Document 84 Filed 03/27/20 Page 18 of 18 PageID #: 1894



                                     Respectfully submitted,

   Dated: New York, New York         COWAN, DEBAETS, ABRAHAMS & SHEPPARD LLP
          March 27, 2020

                                     By:    /s/ Nancy E. Wolff
                                              Nancy E. Wolff
                                              Lindsay R. Edelstein
                                              41 Madison Avenue, 38th Floor
                                              New York, New York 10010
                                              Tel.: (212) 974-7474
                                              Fax: (212) 974-8474
                                              nwolff@cdas.com
                                              ledelstein@cdas.com

                                     Attorneys for Defendants Alamy Inc. and Alamy
                                     Ltd.




                                       18
